Case 1:17-cr-00101-LEK Document 579 Filed 09/16/19 Page 1 of 2   PageID #: 5040




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION FOR
          Plaintiff,                   THE GOVERNMENT TO
                                       ADMIT TO PRIVATE
         v.                            ATTORNEY GENERAL
                                       ANTHONY WILLIAMS AND
                                       THE AMERICAN PEOPLE
   ANTHONY T. WILLIAMS,                THAT THE U.S.
                                       GOVERNMENT
          Defendant.                   ORCHESTRATED THE 9/11
                                       BOMBING OF THE WORLD
                                       TRADE CENTER;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


       DEFENDANT’S “MOTION FOR THE GOVERNMENT TO
       ADMIT TO PRIVATE ATTORNEY GENERAL ANTHONY
      WILLIAMS AND THE AMERICAN PEOPLE THAT THE U.S.
      GOVERNMENT ORCHESTRATED THE 9/11 BOMBING OF
                 THE WORLD TRADE CENTER”
Case 1:17-cr-00101-LEK Document 579 Filed 09/16/19 Page 2 of 2   PageID #: 5041




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “MOTION FOR THE GOVERNMENT

   TO ADMIT TO PRIVATE ATTORNEY GENERAL ANTHONY

   WILLIAMS AND THE AMERICAN PEOPLE THAT THE U.S.

   GOVERNMENT ORCHESTRATED THE 9/11 BOMBING OF

   THE WORLD TRADE CENTER;” Declaration of Counsel and

   Exhibit “A.”

      Dated: September 16, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
